Name: Commission Implementing Decision (EU) 2019/1118 of 27 June 2019 on the Seine Ã¢  Scheldt cross-border project on the North Sea Ã¢  Mediterranean and Atlantic Core Network Corridors (notified under document C(2019) 4561)
 Type: Decision_IMPL
 Subject Matter: transport policy;  organisation of transport;  maritime and inland waterway transport;  European construction;  Europe;  cooperation policy
 Date Published: 2019-07-01

 1.7.2019 EN Official Journal of the European Union L 176/61 COMMISSION IMPLEMENTING DECISION (EU) 2019/1118 of 27 June 2019 on the Seine  Scheldt cross-border project on the North Sea  Mediterranean and Atlantic Core Network Corridors (notified under document C(2019) 4561) (Only the Dutch and French texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (1), and in particular Article 47(2) thereof, Whereas: (1) Decarbonising transport, in particular through creating the conditions for an ambitious modal shift of long-distance freight traffic to energy-efficient transport modes is a key policy objective of the European Union. The Paris agreement has confirmed and strengthened the EU ambitions towards fighting climate change. (2) In this context, fostering inland waterway transport to move goods is a clear priority of the EU transport policy and a long-standing priority of the TEN-T policy. (3) Through the completion of the Seine  Scheldt network, the Seine basin will be directly linked by continuous high-gauge inland waterway to the Scheldt basin in the north of France, Belgium and the Netherlands and further, to other important European waterway basins such as the Rhine and the Maas. This will create a continuous, effective and consistent high capacity inland waterway network linking the numerous maritime and inland ports of this wider European cross-border region. (4) Through connecting France, Belgium, the Netherlands, and beyond Germany, the Seine-Scheldt network has a clear cross-border dimension. (5) The Seine  Scheldt project is pre-identified on the North Sea  Mediterranean Core Network Corridor and the section Le Havre  Paris is pre-identified on the Atlantic Core Network Corridor. The Declaration on the implementation of the TEN-T Core Network Corridor North Sea  Mediterranean (the Declaration of Tallinn) of 17 October 2013, signed by the Belgian, Dutch and French Transport Ministers and by the Transport Commissioner, has further underlined the commitment of the concerned parties to implement it. Moreover, the Work Plan for the North Sea  Mediterranean Core Network Corridor emphasises the need to ensure completion of the Seine  Scheldt project as the foundation for establishing a fully functioning multimodal transport corridor. (6) One of the major objectives of the project is to ensure that the main Seine  Scheldt itineraries are at least of ECMT class Va and to secure good navigation conditions. (7) All components of the project Seine  Scheldt are essential for its completion. Among them, the Canal Seine-Nord Europe is the main missing link, without which the Seine  Scheldt network cannot be realised. (8) The Seine  Scheldt project is a complex cross-border project, involving Belgium (the regions of Flanders and Wallonia) and France and involving works aiming both at creating new infrastructure and at improving existing infrastructure with minimal impact on navigation. Sufficient coordination is therefore an important challenge. In order to support the coordinated and timely implementation of the project, it is necessary to adopt provisions laying down a description of the necessary actions and the timetable for their implementation. This would help achieving the cross-border objectives of the Work Plan for the North Sea  Mediterranean Core Network Corridor, as well as to complete the Seine  Scheldt project at the earliest possible date and, in any case, by 2030 at the latest. (9) The clear identification of the necessary actions to complete the Seine  Scheldt project and the timetable for their implementation is also important to plan and fully optimise the availability of European, national and regional funding as well as private financing. EU co-financing has a leverage effect on national and regional decision-making for the implementation of the actions. (10) Belgium (the regions of Flanders and Wallonia) and France have already carried out significant works (studies and infrastructure works) contributing to the realisation of the Seine-Scheldt project. Most of them have been co-financed by the European Union, under different programmes. Activities are currently performed under a Grant Agreement of the Connecting Europe Facility (2014-EU-TM-0373-M, Seine-Escaut 2020), involving Union funding up to 50 % of the eligible costs. (11) The cross-border dimension of the project requires setting up dedicated governance structures. Belgium (the regions of Flanders and Wallonia) and France closely cooperate since years, notably within the framework of the Inter-Governmental Commission for the preparation of the completion of the Seine  Scheldt project, established in September 2009. This Inter-Governmental Commission has the operational support of the Seine Scheldt European Economic Interest Grouping (Seine-Scheldt EEIG) gathering Voies Navigables de France (VNF), the SociÃ ©tÃ © du canal Seine-Nord Europe (SCSNE), the Public Service of Wallonia (SPW) and De Vlaamse Waterweg NV. The SociÃ ©tÃ © du Canal Seine-Nord Europe, in charge of the construction of the canal Seine-Nord, has been set up in May 2017. These dedicated entities constitute an integrated management structure that supervise and coordinate the completion of the Seine  Scheldt project. The European Coordinator for the North Sea  Mediterranean Core Network Corridor and a representative of the Commission should regularly participate in the meetings of the Inter-Governmental Commission and Seine-Scheldt EEIG as observers. Moreover, the European Coordinator and a representative of the Commission should participate in the meetings of the supervisory board (conseil de surveillance) of the SCSNE as observers. Further appropriate arrangements may be envisaged by France in order to keep the Commission duly involved in this supervisory board. (12) In order to monitor progress of the implementation, the Member States should provide the Commission with regular reports on the matter, concerning the sections situated in their respective territories, and notify any delays encountered. (13) The implementation timetable set out by this Decision should be without prejudice to the fulfilment of the requirements defined in the international and Union law, including provisions to protect the environment and human health. This timetable should allow to plan and fully optimise the availability of funding, without prejudging the financial commitment of a Member State or of the Union. It should, under no circumstances, compromise the Union's high standards for environmental protection and public participation. (14) Without prejudice to Article 47(2) second subparagraph of Regulation (EU) No 1315/2013, it is appropriate to foresee a review clause in this Decision. (15) The measures provided for in this Decision have been approved by Belgium and France. (16) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 52 of Regulation (EU) No 1315/2013, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down a description of the actions and the implementation timetable for the cross-border project Seine  Scheldt, as well as related governance provisions. Article 2 Actions and timetable Belgium and France shall ensure the timely implementation of the following actions: (a) Seine-Amont, from Nogent-sur-Seine to Paris: improvement of the navigation conditions, by December 2030  improvement of the navigation conditions, including the reconstruction of the weirs (Beaulieu, Livon, Vives-Eaux), by December 2027, and rehabilitation of the secondary locks (Coudray, Vives-Eaux, La Cave, Champagne), by December 2023;  establishment of the remote control of the locks and weirs, by December 2024;  improvement of the facilities for navigation and services to the users, by December 2027; (b) Seine-Aval, from Suresnes to Le Havre: upgrades and improvement of the navigation conditions, by December 2027  lengthening and rehabilitation of the locks (such as MÃ ©ricourt and Bougival), by December 2026;  modernisation of the weirs (Port-Mort, Poses, MÃ ©ricourt, Bougival, Suresnes, AndrÃ ©sy), by December 2027, including the reinforcement of the embankment of Croissy-sur-Seine by December 2022;  establishment of the remote control of the locks and weirs, by December 2024;  improvement of the facilities for navigation and services to the users, by December 2027;  construction of the footbridge of Poses-Amfreville, by December 2022 and construction of fish passes, by December 2030; (c) Oise, from Conflans-Sainte-Honorine to CompiÃ ¨gne: upgrade to ECMT class Vb and improvement of navigation conditions, by December 2028  upgrade of the Oise river to ECMT class Vb (MAGEO: bank rescues and bridge piers between Creil and CompiÃ ¨gne, dredging, creation of the Venette landing stage), by June 2027;  reconstruction of the bridge of Mours, by December 2025;  establishment of the remote control of the locks and weirs, by December 2028; (d) canal Seine-Nord Europe, from CompiÃ ¨gne to Aubencheul-au-Bac: construction and entry into operation, with ECMT class Vb and enabling three layers of containers, by December 2028 (1) sector 1 from Compiegne to Passel, including the construction of the lock of Montmacq:  spatial territorial planning by September 2020;  single environmental authorisation by September 2020;  start of the main works by October 2020;  completion of the works by December 2026;  entry into operation by June 2027; (2) sector 2 from Passel to Allaines (49 km) crossing 33 municipalities, Sector 3 from Allaines to Etricourt-Manancourt (11 km) crossing 3 municipalities and Sector 4 from Etricourt-Manancourt to Aubencheul-au-Bac (30 km) crossing 11 municipalities, including the construction of the locks of Noyon, Campagne, Allaines, Marquion-Bourlon, Oisy-Le-Verger and Moislains (the junction lock with the Canal du Nord), of the storage basin of Louette and of the canal bridge (pont-canal) of 1,33 km crossing the Somme Valley:  spatial territorial planning by December 2022;  single environmental authorisation by October 2022;  start of the main works by December 2023;  completion of the works by June 2028;  entry into operation by December 2028; (e) Dunkerque  Scheldt axis, including the canal of Dunkerque from Valenciennes to the Scheldt and to the Walloon backbone, and the DeÃ »le in the direction of Gent: upgrade to ECMT class Va (bidirectional) and class Vb (unidirectional), and improvement of the navigation conditions, by December 2027 (1) on all sections:  studies to increase the capacity of the locks (by doubling and/or lengthening), by December 2023;  establishment of the remote control of the locks, by December 2025;  securing of the navigation conditions for ECMT class V vessels, by December 2027; (2) section from Arleux to Anzin: modernisation and rehabilitation of the Denain lock, by December 2022; (3) section from Arleux to Halluin:  upgrade of the DeÃ »le to ECMT class Va (bidirectional) and class Vb (unidirectional), by December 2022;  modernisation and rehabilitation of the locks (including Don and Grand-CarrÃ ©), by December 2020, and lengthening of the Quesnoy-sur-DeÃ »le lock, by December 2026; (4) section from Bauvin to Dunkerque:  defenses of the riverbanks of the canal of Aire NeufossÃ © (phases 1 and 2),by December 2026, and defenses of the riverbanks and rehabilitation of the waterline on the biefs of Fontinettes, by December 2023;  modernisation and rehabilitation of the Fontinettes lock, by December 2019; (f) canal CondÃ ©-PommerÃ ul: reopening with ECMT class Va, by December 2022; (g) Walloon Backbone, from PommerÃ ul to Namur: upgrade to ECMT class Va, by December 2028 (1) PommerÃ ul to Seneffe: upgrade to ECMT class Va, including the adaptation of the Nimy-Blaton-PÃ ©ronnes canal and duplication of the Obourg lock, with finalisation of the studies by December 2022 and completion of the works by December 2027; (2) Seneffe to Charleroi: upgrade to ECMT class Va and duplication of the locks (Marchienne, Gosselies and Viesville), with preparatory works by December 2022 and completion by December 2027; (3) Charleroi to Namur:  adaptation of the Auvelais lock, by December 2022;  improvement of crossing possibilities, with studies to be finalised by December 2022 and works by 2028; (h) Upper Scheldt: (1) in the region of Wallonia (Belgium):  upgrade to ECMT class Va, including adaptation of the Tournai crossing to an unidirectional Va and adjustment of the Pont des Trous and Pont-Ã -Pont, by December 2022;  capacity increase and securing of the lock sites, through the adaptation of the locks of HÃ ©rinnes and Kain, with finalisation of the studies by December 2023 and of the works by December 2030; (2) in the region of Flanders (Belgium): finalisation of the studies for an upgrade of the locks to ECMT class Vb by December 2022, and drawing up of a technical and financial implementation plan by December 2023; (i) Lys: upgrade to ECMT class Vb (unidirectional) and Va (bidirectional), enabling 3 layers of containers, by December 2027, including: (1) in the region of Flanders (Belgium), between Ghent and Wervik:  all the locks adapted to ECMT class Vb, including the locks in St-Baafs-Vijve and in Harelbeke, by December 2021;  ECMT class Vb calibration, including lifting up of bridges enabling 3 layers of containers, by December 2022 on the Lys diversion canal, and by December 2027 on the remaining sections; (2) in the region of Wallonia (Belgium), on the municipality of Comines: upgrade to ECMT class Vb, including the crossing of Comines, by December 2027, and securing of the navigation, especially with the replacement of the weir in Comines, by December 2030; (3) in France, between DeÃ »lÃ ©mont and Comines: upgrade to ECMT class Vb, by December 2024; (j) connecting network in Flanders: (1) studies for the upgrade of the Flemish inland waterway sections connecting directly to the Seine-Scheldt main link, by December 2022:  upgrade to ECMT class Va, enabling 3 layers of containers, of the connections to the maritime ports of Zeebrugge (canal Ghent  Bruges) and Antwerp (Upper-Seascheldt);  upgrade to ECMT class Va of the canals Roeselare-Lys and Bossuit-Kortrijk; (2) drawing up of a technical and financial implementation plan, including a detailed priority assessment, for the necessary upgrades on the above sections, by December 2023; (k) Seneffe  Antwerp, on the Flemish and Walloon sections: conduct studies, in particular for the upgrade to a fully-fledged ECMT class IV, by December 2022, and drawing up of a technical and financial implementation plan of the necessary upgrades, by December 2023; (l) general actions: (1) drawing up of a policy framework, coordinated between the different parties, to promote the full deployment of alternative fuels infrastructure along the whole Seine-Scheldt network, in line with the National Policy Frameworks submitted by Belgium and France in the context of Directive 2014/94/EU of the European Parliament and of the Council (2), by December 2022, with a view to gradual implementation by December 2030; (2) implementation of integrated and efficient cross-border traffic and transport management services along the whole Seine-Scheldt network, including the full-scale RIS implementation according to Directive 2005/44/EC of the European Parliament and of the Council (3), by December 2028; (3) development of multimodal logistics platforms on the Seine  Scheldt network, by December 2028. Article 3 Governance 1. The European Coordinator for the North Sea  Mediterranean Core Network Corridor and a representative of the European Commission shall be invited to participate as observer in the meetings of the supervisory board (conseil de surveillance) of the SociÃ ©tÃ © du canal Seine-Nord Europe. 2. The progress of the actions referred to in Article 2 shall be regularly discussed in the framework of the Intergovernmental Commission for the preparation of the completion of the Seine  Scheldt project, as well as in the framework of the Seine  Scheldt EEIG. The European Coordinator for the North Sea Mediterranean Core Network Corridor and a representative of the Commission shall be invited to participate as observers in the meetings of the Intergovernmental Commission at least biannually and in the meetings of the Seine  Scheldt EEIG at least three times a year. Article 4 Reporting Belgium and France shall report at least once a year to the Commission and to the European Coordinator for the North Sea  Mediterranean Core Network Corridor on the progress in implementing the actions referred to in Article 2 and shall notify any delay encountered, specifying the causes for the delay and indicating the corrective measures taken. For this purpose those Member States may use, when appropriate, the content of the Annual Status Reports to be submitted under the Connecting Europe Facility Grant Agreements. Article 5 Review By 31 December 2023 at the latest, the Commission shall, following a request from Belgium and France, or at its own initiative, carry out a review of the actions and of the timetable referred to in Article 2, with the assistance of the European Coordinator for the North Sea  Mediterranean Core Network Corridor. Article 6 This Decision is addressed to the Kingdom of Belgium and the French Republic. Done at Brussels, 27 June 2019. For the Commission Violeta BULC Member of the Commission (1) OJ L 348, 20.12.2013, p. 1. (2) Directive 2014/94/EU of the European Parliament and of the Council of 22 October 2014 on the deployment of alternative fuels infrastructure (OJ L 307, 28.10.2014, p. 1). (3) Directive 2005/44/EC of the European Parliament and of the Council of 7 September 2005 on harmonised river information services (RIS) on inland waterways in the Community (OJ L 255, 30.9.2005, p. 152).